This opinion deals only with the first cause of action in the complaint. All of the judges concur in Judge CONWAY'S opinion in so far as it treats of the second to seventeenth causes of action, as to which causes of action Judge CONWAY'S opinion, is, therefore, the opinion of the whole court.
As to the first cause of action asserted by Kirkman, as president of the local union, the principal argument advanced against its sufficiency is that "a plurality of persons * * * never has a joint or common interest in a cause of action for libel." Therefore, we are told, a cause of action for libel is not one of those on which the president of an unincorporated association may sue, on behalf of the association, under the terms of section 12 of the General Associations Law (Cons. Laws, ch. 29). The unincorporated association which plaintiff Kirkman represents in this action was formed for definite purposes and is engaged in activities intended to carry out those purposes for the benefit of all the members of the association. The article charges wrongdoing by officers of this association in performance of the work of the association. It does not reflect upon, or tend to injure the reputation of the individual members but it does tend to discredit the work in which they have a common interest. The injury is thus a common injury and the members have a common interest in the consequent damages. The complaint *Page 380 
asserts that this local union of which Kirkman is president, has a "high and enviable reputation" because of its success in collective bargaining and because it has provided for its members educational advantages, sick and death benefits, etc. Is not that reputation the common property of its members as such? This court in New York Society for the Suppression of Vice v. MacfaddenPublications, Inc. (260 N.Y. 167, 170), said as to a membership corporation not operated for pecuniary gain, that "to decide that such corporations have no reputation acquired in the management of their affairs and property which can be injured or destroyed by a malicious libel, unless special damage is proved, would constitute a reflection upon the administration of justice." So as to an unincorporated association with similar objects and purposes. The courts have no less a duty in this case than in a suit brought by a corporation or an individual, to protect good name, reputation and credit from slanderous or libelous attacks.
The history of the law of libel in this State as to partnerships and corporations has led us by successive steps to the rule that we now announce as to unincorporated associations. As early as 1853, in Taylor v. Church (8 N.Y. 452), this court held that mercantile partners might sue for libel and recover for the injury done to the character, standing and credit of their firm. In 1862, in Shoe  Leather Bank v. Thompson
(23 How. Pr. 253, 255), there was a similar holding in favor of a libeled banking corporation. There the court, applying the principle that there is no wrong without a remedy, said of the corporation plaintiff: "It is recognized by the law as being engaged in business, and as being possessed of property. This recognition, as to its rights in these respects, is as effectual and complete as in the case of private individuals." Coming down to more recent times, this court said in 1906 of another corporate plaintiff in an action for libel that it was as much entitled to the protection of the law as a natural person, that its right to be protected against false and malicious statements affecting its property *Page 381 
or credit was beyond question, and that a corporation need not allege or prove specific damage, when the language complained of "is of so defamatory a nature as to directly affect credit and to occasion pecuniary injury." (Reporters' Assn. v. Sun Printing Pub. Assn., 186 N.Y. 437, 440, 441. See, also, Mutual ReserveFund Assn. v. Spectator Co., 50 N.Y. Super. Ct. Rep. 460, decided in 1884, and Philipp Co. v. New YorkerStaats-Zeitung, 165 App. Div. 377, 392, decided in 1914.) And inNew York Society for the Suppression of Vice v. MacfaddenPublications, Inc. (supra), we said, further, that this rule was just as applicable to non-profit, or benevolent corporations, as to business corporations. We now hold that it is equally applicable to unincorporated associations, also, and that such associations are to be regarded as entities to the extent necessary to permit suits for libel to be brought in their behalf, by their officers.
Labor unions play a large and important role in modern life. The "growth and necessities of these great labor organizations have brought affirmative legal recognition of their existence and usefulness and provisions for their protection, which their members have found necessary." (United Mine Workers v.Coronado Coal Co., 259 U.S. 344, 385.) We know that they are rarely incorporated. We should not require them to assume the form of corporations, in order to be recognized as possessing reputations which the law will protect. The courts which recognize a labor union's existence and its traditional form of organization, will not refuse to redress a wrong done to it in its group or unified character. Such a wrong is alleged in the first cause of action here, which complains of a libelous attack not on the reputation of the individual members but on the reputation of the association as such. The newspaper article, read as a whole and reasonably interpreted, would justify a jury's finding that it charged the local union with unfairness and overcharging, if not extortion. The first certified question, therefore, is to be answered in the affirmative. *Page 382 
Besides a question as to the sufficiency of the first cause of action, the Appellate Division has certified to us another question concerning the correctness of an order made at Special Term and affirmed by the Appellate Division, which denied defendants' motion to strike out certain matter from the first cause of action. This matter was pleaded by way of innuendo. Without discussing this innuendo at length, we conclude that the quoted words of the article are capable of the meaning ascribed to them by the innuendo and that it will be for the jury to say whether they were in fact so understood. Indeed, it may here be said that the innuendo which Special Term refused to strike out is practically a paraphrase of the quoted language of the article itself, and that, therefore, its retention in the complaint does not harm defendants.
Upon plaintiffs-appellants' appeal the judgment of the Appellate Division, dismissing the second to seventeenth causes of action, should be reversed, and the motion to dismiss such causes of action denied, with costs in this court and in the Appellate Division; upon the appeal of defendants-appellants the order of the Appellate Division, in so far as it affirms the orders of Special Term, should be affirmed, with costs. The questions certified should be answered in the affirmative.